               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JESSE RUSSELL SIMPSON,

          Petitioner,

v.                                    Civ. Action No. 1:19-CV-68
                                                (Kleeh)


C. GOMEZ, Warden,

          Respondent.


              AMENDED MEMORANDUM OPINION AND ORDER

     On March 19, 2020, the Court entered a Memorandum Opinion and

Order Adopting in Part and Rejecting in Part Preliminary Report

and Recommendation [ECF No. 27], docketed at ECF No. 34, in which

the Court denied without prejudice Petitioner’s claims in Grounds

Four and Five relating to wrongful disciplinary actions and good

credit time. The Court hereby AMENDS that order and DENIES WITH

PREJUDICE those claims, thereby ADOPTING rather than rejecting the

R&R on this issue.

     The Court finds that Petitioner’s challenges are properly

raised in a § 2241 petition and are not Bivens claims. See Bates

v. Saad, No. 5:16CV161, 2018 WL 1287416, at *5 (N.D.W. Va. Mar.

13, 2018) (finding that “disciplinary action decisions resulting

in loss of good conduct time are not cognizable in a Bivens

action”). Because Petitioner did not lose any good credit time,
though, “there is no challenge to the fact or length of his

confinement.” See Martinez v. Warden, No. 2:16cv31, 2017 WL 988661,

at   *7    (N.D.W.    Va.   Feb.   16,   2017),   report    and   recommendation

adopted, 2017 WL 988660 (N.D.W. Va. Mar. 14, 2017). The remainder

of   the    Court’s    findings    in    the   Memorandum   Opinion   and   Order

Adopting in Part and Rejecting in Part Preliminary Report and

Recommendation remain unchanged by this Amended Memorandum Opinion

and Order.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Amended

Memorandum Opinion and Order to counsel of record and the pro se

Petitioner, via certified mail, return receipt requested.

      DATED: March 24, 2020



                                               /s/ Thomas S. Kleeh
                                               THOMAS S. KLEEH
                                               UNITED STATES DISTRICT JUDGE




                                          2
